DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Application
Claims 1, 2, 10, 14, 15, 25, and 27-36 are pending.
Receipt and consideration of Applicants' amended claim set and remarks/arguments filed on 09/13/2021 are acknowledged.  Claims under consideration in the instant office action are claims 1, 2, 10, 14, 15, 25, and 27-36.
 Applicants' arguments, filed 09/13/2021, have been fully considered and they are deemed to be persuasive. Rejections and/or objections not reiterated from previous office actions are hereby withdrawn. The following rejections and/or objections are either reiterated or newly applied. They constitute the complete set presently being applied to the instant application.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 2, 10, 14, 15, 25, and 27-36 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for the treatment of hypochromic, microcytic anemia, iron deficiency anemia, or a deficiency in divalent metal transporter 1 (DMT1) by administering hinokitiol, does not reasonably provide enablement for the treatment of any disease or condition characterized by a deficiency of or a defect in an iron transporter.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to use the invention commensurate in scope with these claims.
The factors to be considered in determining whether a disclosure meets the enablement requirements of 35 U.S.C. 112, first paragraph, have been described in In re Wands, 858 F.2d 731, 8 USPQ2d 1400 (Fed. Cir., 1988). The court in Wands states, "Enablement is not precluded by the necessity for some experimentation, such as routine screening. However, experimentation needed to practice the invention must not be undue experimentation. The key word is 'undue', not 'experimentation'" (Wands, 8 USPQ2sd 1404). Clearly, enablement of a claimed invention cannot be predicated on the basis of quantity of experimentation required to make or use the invention. "Whether undue experimentation is needed is not a single, simple factual determination, but rather is a conclusion reached by weighing many factual considerations" (Wands, 8 USPQ2d 1404). Among these factors are: (i) the nature of the invention; (2) the breadth of the claims; (3) the state of the prior art; (4) the predictability or unpredictability of the art; (5) the relative skill of those in the art; (6) the amount of direction or guidance presented; (7) the presence or absence of working examples; and (8) the quantity of experimentation necessary. 

While all of these factors are considered, a sufficient amount for a prima facie case is discussed below.
(1) The nature of the invention and (2) the breadth of the claims:
The claims are drawn to a method of treating any disease or condition characterized by a deficiency of or a defect in an iron transporter by administering hinokitiol.  The breadth of the claims thus covers that hinokitiol is capable of therapy of any condition or disease, which have completely different etiologies, including Ferroportin disease, hereditary hemochromatosis, and Friedreich’s ataxia.
(3) The state of the prior art and (4) the predictability or unpredictability of the art:
	Garrick is drawn towards the comparison of DMT1 and hinokitiol (see abstract).  Regarding hinokitiol as a replacement for DMT1, Garrick teaches that “while hinokitiol binds to and supports the import of ferric ions, DMT1 does not (Fig. 2). This result is a reminder that nearly two decades have  except to the extent that multiple ferrireductases that divert Fe3+ into the Fe2+ pathway are now known (McKie et al. 2001; Ohgami et al. 2006; Tripathi et al. 2015). Hinokitiol, however, can import Fe+ without prior reduction. One would therefore not expect hinokitiol to have a direct impact on these interactions in the ways that DMT1 does.” (pg. 752, left column, second paragraph, right column, first paragraph).  Although hinokitiol may import iron as a substitute for DMT1, Garrick is silent as to the use of hinokitiol in diseases or conditions characterized by other deficiencies or defects in iron transport, such as a disease associated with hemoglobin transporting iron.
(5) The relative skill of those in the art:
Those of relative skill in the art are those with a level of skill of the authors of the references cites to support the examiner’s position (MD’s or those with advanced degrees and the requisite experience in medicine).
(6) The amount of direction or guidance presented and (7) the presence of absence of working examples:
The specification provides working examples only for the administration of hinokitiol in restoring iron absorption as a substitute for DMT1, which is consistent with the teachings of Garrick.  Thus, the specification has not provided working examples for diseases or conditions characterized by other deficiencies or defects in iron transport.
(8) The quantity of experimentation necessary:
Considering the state of the art as discussed by Garrick above, the high unpredictability in the art as evidenced therein, and the lack of adequate guidance provided by the specification for conditions 

Conclusion
Claims 1, 2, 10, 14, 15, 25, and 27-36 are rejected.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW P LEE whose telephone number is (571)270-1016. The examiner can normally be reached Monday-Friday 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Winston Shen can be reached on (571)272-3157. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.







/SAVITHA M RAO/Primary Examiner, Art Unit 1629